Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                      No. 04-22-00523-CV

                         IN THE INTEREST OF A.H. III, A CHILD

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-01990
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. Tex. R. Jud. Admin. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.
         Appellant’s brief was due on November 14, 2022. On November 14, 2022, appellant filed
a second motion for extension of time to file appellant’s brief. The motion is GRANTED.
Appellant’s brief is due no later than December 5, 2022. Given the time constraints governing
the disposition of this appeal, no further requests for extensions of time will be considered.

       It is so ORDERED on November 18, 2022.

                                                            PER CURIAM

       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT